Exhibit 10.44
(BANK OF AMERICA LOGO) [c14773c1477301.gif]
BANK OF AMERICA — CONFIDENTIAL
DATE: OCTOBER 26, 2010
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: 3114583

     
 
       ISSUING BANK
 
  BANK OF AMERICA, N.A.
 
  1000 W. TEMPLE STREET
 
  7TH FLOOR, CA9-705-07-05
 
  LOS ANGELES, CA 90012-1514
 
   
     BENEFICIARY
       APPLICANT
KIDS LINE LLC
  THE CAPITAL GROUP COMPANIES, INC.
2601 SEGUOIA DRIVE
  6455 IRVINE CENTER DRIVE
SOUTH GATE, CA 90280
  IRVINE, CA 92618
ATTN: CHARLES GINN
  ATTN: ELV, C-3-C

     AMOUNT
NOT EXCEEDING USD 4,087,663.20
NOT EXCEEDING FOUR MILLION EIGHTY SEVEN THOUSAND SIX HUNDRED SIXTY THREE AND
20/100’S US DOLLARS
     EXPIRATION
MAY 31, 2011 AT OUR COUNTERS
LADIES AND GENTLEMEN:
AT THE REQUEST AND FOR THE ACCOUNT OF THE CAPITAL GROUP COMPANIES, INC.
(“APPLICANT”), WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN
YOUR FAVOR IN THE AMOUNT OF FOUR MILLION EIGHTY SEVEN THOUSAND SIX HUNDRED SIXTY
THREE AND 22/100 UNITED STATES DOLLARS (US$4,087,663.22), WHICH AMOUNT SHALL BE
PERIODICALLY REDUCED AUTOMATICALLY AS STATED BELOW. THIS LETTER OF CREDIT IS
AVAILABLE WITH US AT OUR ABOVE OFFICE BY PAYMENT AGAINST PRESENTATION OF YOUR
DRAFT(S) DRAWN ON US AT SIGHT ACCOMPANIED BY THE FOLLOWING:
1) BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:
“THE UNDERSIGNED, AN AUTHORIZED OFFICER OF KIDS LINE LLC (THE “BENEFICIARY”),
HEREBY CERTIFIES THAT THE LEASE AGREEMENT BETWEEN 400 S. HOPE STREET ASSOCIATES,
LLC (THE “LANDLORD”) AND THE CAPITAL GROUP COMPANIES, INC. (THE “APPLICANT”),
DATED AS OF NOVEMBER 29, 2004, AS AMENDED (THE “LEASE”), HAS BEEN TERMINATED BY
THE LANDLORD PURSUANT TO SECTION 18.3.1 OF THE LEASE BECAUSE OF A DEFAULT BY THE
APPLICANT UNDER SECTION 17 OF THE LEASE. WE FURTHER CERTIFY THAT WE ADVISED
APPLICANT BY OVERNIGHT COURIER AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THIS
DEMAND OF OUR INTENT TO DRAW UNDER BANK OF AMERICA, N.A. LETTER OF CREDIT NO.
3114583 DUE TO APPLICANT’S FAILURE TO CURE DEFAULTS UNDER SECTION 17 OF THE
LEASE.”
2) COPY OF BENEFICIARY’S SIGNED LETTER ADDRESSED TO THE APPLICANT,
ORIGINAL

 

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [c14773c1477301.gif]

      BANK OF AMERICA — CONFIDENTIAL   PAGE: 2

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 3114583
DATED AT LEAST TEN (10) CALENDAR DAYS PRIOR TO DOCUMENT NO. 1 ABOVE, STATING
BENEFICIARY’S INTENT TO DRAW UNDER BANK OF AMERICA, N.A. LETTER OF CREDIT NO.
3114583 DUE TO APPLICANT’S FAILURE TO CURE DEFAULTS UNDER SECTION 17 OF THE
LEASE.
3) COPY OF OVERNIGHT COURIER SERVICE SIGNED RECEIPT.
PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED UNDER THIS LETTER OF CREDIT.
EACH DRAFT MUST BE MARKED “DRAWN UNDER BANK OF AMERICA, N.A., LETTER OF CREDIT
NO. 3114583,”
THE AVAILABLE AMOUNT UNDER THIS LETTER OF CREDIT WILL BE AUTOMATICALLY REDUCED
ON THE FOLLOWING REDUCTION DATES TO THE APPLICABLE REDUCED AVAILABLE AMOUNT,
UNLESS REDUCED TO A LESSER AMOUNT BY PREVIOUS DRAWINGS HONORED BY US, AS PER THE
FOLLOWING SCHEDULE:

          DECREASE DATE   AVAILABLE AMOUNT  
JUNE 1, 2011
  $ 3,847,746.73  
JUNE 1, 2012
  $ 3,346,314.49  
JUNE 1, 2013
  $ 2,822,599.91  
JUNE 1, 2014
  $ 2,275,646.91  
JUNE 1, 2015
  $ 1,704,501.61  
JUNE 1, 2016
  $ 1,108,487.43  
JUNE 1, 2017
  $ 486,654.91  

DRAWINGS UNDER THIS LETTER OF CREDIT WILL ONLY BE PERMITTED ONCE DURING EACH
QUARTERLY PERIOD IN THE AMOUNT SPECIFIED TO EACH CORRESPONDING QUARTER AS PER
THE ATTACHED ANNEX A, EXCEPT AS PROVIDED BELOW IN THE EVENT OF NON-EXTENSION.
DEMANDS BY FACSIMILE TRANSMISSION TO FAX NUMBER (213)457-8841 ARE PERMITTED
UNDER THIS LETTER OF CREDIT.
THIS LETTER OF CREDIT EXPIRES AT OUR ABOVE OFFICE ON MAY 31, 2011, BUT SHALL BE
AUTOMATICALLY EXTENDED, WITHOUT WRITTEN AMENDMENT, TO MAY 31 IN EACH SUCCEEDING
CALENDAR YEAR UNLESS WE HAVE SENT WRITTEN NOTICE TO YOU AT YOUR ADDRESS ABOVE BY
REGISTERED MAIL OR OVERNIGHT COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS
LETTER OF CREDIT BEYOND THE DATE SPECIFIED IN SUCH NOTICE, SUCH NOTICE TO BE AT
LEAST SIXTY (60) CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE; BUT IN
NO EVENT WILL THIS LETTER OF CREDIT BE EXTENDED BEYOND FEBRUARY 28, 2018.
UPON OUR SENDING YOU SUCH NOTICE OF NON-EXTENSION OF THE EXPIRATION DATE OF THIS
LETTER OF CREDIT, YOU MAY ALSO DRAW UNDER THIS LETTER OF CREDIT IN ITS
THEN-CURRENT FULL AMOUNT BY PRESENTATION TO US AT OUR ABOVE ADDRESS, ON OR
BEFORE THE EXPIRATION DATE SPECIFIED IN SUCH
ORIGINAL

 

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [c14773c1477301.gif]

      BANK OF AMERICA — CONFIDENTIAL   PAGE: 3

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 3114583
NOTICE, OF YOUR DRAFT DRAWN ON US AT SIGHT ACCOMPANIED BY YOUR SIGNED AND DATED
STATEMENT, WORDED AS FOLLOWS:
“THE UNDERSIGNED, AN AUTHORIZED OFFICER OF KIDS LINE LLC (THE “BENEFICIARY”),
HEREBY CERTIFIES THAT (A) WE HAVE RECEIVED NOTICE FROM BANK THAT LETTER OF
CREDIT NUMBER 3114583 WILL NOT BE EXTENDED AND WILL EXPIRE ON MAY 31, 20__ AND
(B) THE CAPITAL GROUP COMPANIES, INC., HAS FAILED TO SECURE AND DELIVER TO THE
BENEFICIARY WITHIN THIRTY (30) CALENDAR DAYS OF THE EXPIRATION DATE, A
REPLACEMENT LETTER OF CREDIT SATISFYING THE OTHER REQUIREMENTS OF SECTION 4 OF
EXHIBIT C OF THE SUBLEASE DATED AS OF SEPTEMBER __, 2010 BETWEEN BENEFICIARY AND
THE CAPITAL GROUP COMPANIES, INC.”
THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590. SHOULD YOU WISH TO EFFECT A TRANSFER
UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN TO US OF THE
ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF TRANSFER, PROPERLY
COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY OF YOUR FIRM, BEARING YOUR
BANKER’S SIGNATURE AUTHENTICATION AND PAYMENT OF OUR TRANSFER FEE. SUCH TRANSFER
FORM IS AVAILABLE UPON REQUEST. COSTS OR EXPENSES OF SUCH TRANSFER SHALL BE FOR
THE ACCOUNT OF THE BENEFICIARY.
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO
ANY OTHER QUALIFICATION.
WE HEREBY AGREE WITH YOU THAT DOCUMENTS PRESENTED IN COMPLIANCE WITH THE TERMS
OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON PRESENTATION TO US AT BANK OF
AMERICA, N.A., TRADE OPERATIONS CENTER, 1000 W. TEMPLE STREET, 7TH FLOOR,
CA9-705-07-05, LOS ANGELES, CA 90012-1514, ATTN: STANDBY LETTERS OF CREDIT
DEPARTMENT ON OR BEFORE THE EXPIRY DATE AS SPECIFIED HEREIN.
THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICE (ISP98),
ICC PUBLICATION NO. 590.
WE HEREBY ENGAGE WITH YOU THAT EACH DRAFT DRAWN AND PRESENTED TO US IN
COMPLIANCE WITH THE TERMS AND PROVISIONS OF THIS LETTER OF CREDIT WILL BE DULY
HONORED BY PAYMENT TO YOU.
IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS AMENDMENT,
PLEASE CALL 1-800-541-6096 OPT 1.
VERY TRULY YOURS,
BANK OF-AMERICA, N.A.

         
BY:
  /s/ STELLA ROSALES
 
STELLA ROSALES    
 
  AUTHORIZED SIGNATURE    

ORIGINAL

 

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [c14773c1477301.gif]

      BANK OF AMERICA — CONFIDENTIAL   PAGE: 4

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 3114583
ANNEX A

          QUARTERLY PERIOD   AMOUNT OF DRAW  
12/1/2010 – 2/28/2011
  $ 119,958.24  
3/1/2011 – 5/31/2011
  $ 119,958.24  
6/1/2011 – 8/31/2011
  $ 125,358.06  
9/1/2011 – 11/30/2011
  $ 125,358.06  
12/1/2011 – 2/29/2012
  $ 125,358.06  
3/1/2012 – 5/31/2012
  $ 125,358.06  
6/1/2012 – 8/31/2012
  $ 130,928.65  
9/1/2012 – 11/30/2012
  $ 130,928.65  
12/1/2012 – 2/28/2013
  $ 130,928.65  
3/1/2013 – 5/31/2013
  $ 130,928.65  
6/1/2013 – 8/31/2013
  $ 136,738.25  
9/1/2013 – 11/30/2013
  $ 136,738.25  
12/1/2013 – 2/28/2014
  $ 136,738.25  
3/1/2014 – 5/31/2014
  $ 136,738.25  
6/1/2014 – 8/31/2014
  $ 142,786.33  
9/1/2014 – 11/30/2014
  $ 142,786.33  
12/1/2014 – 2/28/2015
  $ 142,786.33  
3/1/2015 – 5/31/2015
  $ 142,786.33  
6/1/2015 – 8/31/2015
  $ 149,003.54  
9/1/2015 – 11/30/2015
  $ 149,003.54  
12/1/2015 – 2/29/2016
  $ 149,003.54  
3/1/2016 – 5/31/2016
  $ 149,003.54  
6/1/2016 – 8/31/2016
  $ 155,458.13  
9/1/2016 – 11/30/2016
  $ 155,458.13  
12/1/2016 – 2/28/2017
  $ 155,458.13  
3/1/2017 – 5/31/2017
  $ 155,458.13  
6/1/2017 – 8/31/2017
  $ 162,218.30  
9/1/2017 – 11/30/2017
  $ 162,218.30  
12/1/2017 – 2/28/2018
  $ 162,218.30  

ORIGINAL

 

 